Citation Nr: 0000347	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  97-32 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a bullet wound to the left side of the body.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a kidney condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from January to 
July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that denied reopening the claim for 
service connection of residuals of a bullet wound to the left 
side of the body and service connection for hypertension and 
a kidney condition.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. By an August 1990 rating decision, the RO denied service 
connection for a bullet wound to the left side of the body 
on the basis that the official records showed no evidence 
that the injury was claimed, treated, or diagnosed during 
service.  The veteran was notified of the adverse decision 
and did not file an appeal.  

2. Evidence added to the record since the August 1990 rating 
decision, to include private medical records and 
statements from the veteran, does not bear directly and 
substantially upon the subject matter now under 
consideration (i.e., whether the veteran incurred a bullet 
wound in-service), and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

3. Hypertension was not present during service; there is no 
continuity of symptomatology for hypertension after 
service; and hypertension was not manifest to a 
compensable degree within one year after service.  

4. The claim of service connection for a kidney condition is 
not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation. 


CONCLUSIONS OF LAW

1. The evidence received since the August 1990 RO decision, 
which denied the veteran's claim of entitlement to service 
connection for residuals of a bullet wound to the left 
side of the body, is not new and material; that 
determination is final, and the claim is not reopened.  38 
U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.104, 3.156, 20.302 (1999).  

2. Hypertension was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§  3.303, 3.307, 3.309 (1999). 

3. The claim of entitlement to service connection for a 
kidney condition is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that all of his conditions were 
aggravated within one year after his separation from service.  


Factual Background

The Affidavit for Philippine Army Service and the Report of 
Physical Examination of Enlisted Personnel Prior to 
Discharge, Release from Active Duty or Retirement both dated 
in March 1947 are silent as regards significant disease, 
wounds, and injuries.  The veteran's examination reflects no 
abnormal findings.  The blood pressure reading was 108/66 and 
his pulse was 80 to 110 sitting and immediately after 
exercise, respectively.  

Medical evidence from Dr. E. Banaag for the period from April 
1992 to April 1997 reflects that the veteran was evaluated 
and treated for allergic rhinitis, cephalalgia, posterior 
cervical strain/fibromyalgia, hypertension, bradycardia, 
coronary artery disease, arteriosclerosis, angina, 
hyperuricemia, degenerative joint disease, and gouty 
arthritis.  In April 1992, the veteran's blood pressure was 
120/86 and 160/90.  In particular, the records reflect an 
abnormal stress echocardiogram in December 1993.  A January 
1995 entry reflects non-compliant with medications, blood 
pressure elevated no chest pain, except on exertion relieved 
by rest and no palpitations.  The diagnoses were 
hypertension, rule out angina, and gouty arthritis.  A renal 
ultrasound dated in February 1996 reflects cholelithiasis and 
no hydronephrosis.  An October 1996 blood pressure reading 
was 160/80.  At that time, the veteran denied chest pain or 
shortness of breath.  The April 1997 entry reflects major 
joint pain if walking and no chest pain or shortness of 
breath.  The blood pressure reading was 200/90.  Laboratory 
reports from the Azusa Medical Laboratory, Inc., dated in 
February 1996, are noted.  

Private medical records from Glendale Adventist Medical 
Center dated in December 1993 reflect a diagnosis of coronary 
artery.  The attending physician was Dr. Aleman.  In general, 
the record reflects that the veteran began experiencing 
angina about one year earlier with most of [the angina] 
relieved by rest until recently.  He experienced angina on 
the stress echocardiogram at 3 minutes of exercise with the 
study terminated soon thereafter due to the severity of the 
angina.  The record reflects that the veteran had surgery in 
the past for nephrolithiasis.  The history and physical 
relates a family history of hypertension and heart disease, 
and that the veteran has longstanding hypertension with 
angina pectoris that is unresponsive to medical management. 

Certification from Dr. Santa Maria dated in July 1996 
reflects that the then 68 years old veteran had been under 
his care from 1946 to 1957 off and on for the following 
debilitating diseases: hypertension with a blood pressure 
reading of 200/110; enlargement of the heart; malaria; and 
dysentery.  

The veteran indicated on a VA Form 21-4142 dated in October 
1996 that Drs. Luna and Torechante treated him in 1945 and 
that they were deceased.  It is noted that there was no 
indication that the heirs of these physicians had the 
clinical records necessary to support the veteran's claim.  

The report from Dr. E. Aleman dated in November 1996 reflects 
that the veteran had experienced angina during his trips to 
the Philippines.  The veteran had at least two treadmills, at 
which time, he experienced angina with exercise.  He was 
admitted as an outpatient for coronary angiography, at which 
time, a new lesion in the ramus intermedius was noted with 
significant stenosis.  

A report from Dr. P. Estebal dated in August 1998 reflects 
that the veteran sought consultation with the undersigned for 
the first time for midsternal chest discomfort and shortness 
of breath of days duration with no precipitating or 
aggravating factors.  Other complaints presented were pain 
and difficulty of movement of the knee joint, sole of the 
feet, and shoulder joints.  The physical examination showed a 
blood pressure reading of 120/70 on two occasions and 
bradycardia of 48 beats per minute.  The veteran's past 
medical history reflects hypertension and gout.  A coronary 
angiography was done in Los Angeles, California in 1996 for 
angina.  It was noted that the veteran had a new lesion in 
the ramus intermedius that was of significant stenosis.  The 
final diagnoses included mild to moderate hypertensive heart 
disease; gouty arthritis; and bronchitis and senile 
emphysema.  


I.  Finality

By an August 1990 rating decision, the RO denied service 
connection for bullet wound to the left side of the body on 
the basis that the official records dated in March 1947 show 
no evidence that the injury was claimed, treated, or 
diagnosed during service.  The veteran did not appeal the 
decision.  See 38 U.S.C.A. §§ 7105(a), (b)(1) (West 1991); 38 
C.F.R. §§ 20.200, 20.302(a) (1999).  Therefore, the August 
1990 rating decision became final when the veteran did not 
file a notice of disagreement within one year of the date the 
notice of the unfavorable determination was mailed.  See 38 
U.S.C.A. § 7105(c) (West 1991).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  See 38 U.S.C.A. §§ 5108, 7105(c); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996). 

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a) 
(1999).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  See Winters v. West, 12 Vet. App. 203, (1999) 
(explaining the holding in Elkins v. West, 12 Vet. App. 209 
(1999)).  First, the Board must determine whether the veteran 
has submitted new and material evidence under 38 C.F.R. § 
3.156(a).  If the Board determines that the submitted 
evidence is not new and material, then the claim cannot be 
reopened.  Second, if new and material evidence has been 
presented, then immediately upon reopening the claim the 
Board must determine whether, based on all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well-grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.  See Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

In relevant part, the evidence of record at the time of the 
August 1990 RO decision is summarized as follows: 

The veteran asserted in his application for compensation or 
pension dated in March 1990 that he sustained bullet wounds 
to his left side in 1946.  He also asserts that he was 
treated by Dr. Torechante for these wounds from 1946 to 1984.  

As noted above, official records are silent as regards 
incurrence or treatment of a bullet wound to the left side of 
the body.

The Court has held that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  See Evans v. Brown, 9 Vet. 
App. at 284; see also Hickson v. West, 12 Vet. App. 247 
(1999) (VA must review evidence since the last final 
disallowance).  

Accordingly, evidence associated with the claims file 
subsequent to the August 1990 RO decision which denied the 
veteran's claim for service connection of a bullet wound to 
the left side of the body on the basis that official records 
dated in March 1947 did not show that the injury was claimed, 
treated, or diagnosed during service include statements and 
private medical records of Drs. Banaag, Aleman, and Santa 
Maria together with some hospital reports and the veteran's 
continuing assertions of entitlement.  

Evidence is considered to be "new" if it was not previously 
submitted to agency decision-makers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  See Elkins v. West, 12 Vet. App. 209 
(1999).  The Board notes that in Evans v. West, 12 Vet. App. 
22 (1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Accordingly, the Court held that such a determination was to 
be reviewed under a deferential standard of review, which is 
the clearly erroneous standard.  See Elkins, at 209.  

According to the law, service connection may be granted for a 
disability that was incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  Therefore, the determinative issue is 
whether the veteran incurred a bullet wound to the left side 
of his body in service and, if so, whether there are any 
residuals that are productive of a current disability.  If 
there is, then there must be a link established by medical 
evidence that has not been previously considered.  

As noted above, the veteran reported that Drs. Luna and 
Torechante treated him in 1945 and that these physicians were 
deceased.  The private medical records taken together with 
the hospital records are silent as regards evaluation, 
treatment, diagnosis, or service incurrence of a bullet wound 
to the left side of the body. 

The only record which actually addresses treatment during the 
one year presumptive period following service is the medical 
certificate submitted by Dr. Santa Maria dated in July 1996 
which reflects that the then 68 years old veteran had been 
under his care from 1946 to 1957 off and on.  The Board notes 
that the certificate does not refer to the evaluation, 
treatment, or diagnosis of residuals of a bullet wound to the 
left side of the body.  

The clinical evidence received since the August 1990 rating 
decision, when reviewed in connection with evidence already 
of record, does not support the veteran's allegation that a 
bullet wound was incurred in-service or bear a current 
diagnosis or treatment for residuals of a bullet wound that 
has been related to service.  

The Board acknowledges the veteran's assertions that he 
sustained a bullet wound to the left side of his body in 
service.  While the veteran is competent to present lay 
evidence as to the events he observed and to the symptoms he 
experienced, Falzone v. Brown, 8 Vet. App. 398, 405 (1995), 
his lay assumptions regarding the relationship between 
various events and the development of various medical 
disorders are outside the scope of his competence, and cannot 
serve as a basis for reopening the claim.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (citing Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (Statements that are 
not competent are insufficient for purposes of reopening a 
claim)).  

Because the evidence submitted since the RO rendered the 
August 1990 decision, when viewed either alone or in 
conjunction with the other evidence of record, does not tend 
to indicate that the veteran sustained a bullet wound to the 
left side of his body, or that there are any residuals 
thereof, it is not new and is merely cumulative and 
redundant, and has no significant effect upon the facts 
previously considered.  As such, it is not new and material 
as contemplated by 38 C.F.R. § 3.156(a), and provides no 
basis to reopen the claim of service connection for a bullet 
wound to the left side of the body.  See 38 U.S.C.A. § 5108.  



II.  Service Connection

The veteran asserts that hypertension and a kidney connection 
are related to his military service.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1999).  If the disorder is manifest to a degree of 10 
percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is plausible.  See 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  More than just 
an allegation is required to present a well-grounded claim; 
the veteran must submit supporting evidence.  See Grottveit 
v. Brown, 5 Vet. App. 91, 92 (1993).  

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps v. Gober 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(Expressly adopting definition of well-grounded claim set 
forth in Caluza, supra).  The second and third Caluza 
elements can be satisfied under 38 C.F.R. 3.303(b) by (a) 
evidence that the condition was "noted" during service or 
during an applicable presumptive period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
495-97 (1997).  

Where a chronic disease is shown in service, manifestations 
of the condition at any later date, however remote, are 
service-connected unless clearly attributable to an 
intercurrent cause.  Continuity of symptoms is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (1999); Savage v. Gober, 10 Vet. App. 488 (1997).  
For the purpose of determining whether a claim is well-
grounded, the credibility of the evidence in support of the 
claim must be presumed.  See Robinette v Brown, 8 Vet. App. 
69, 75 (1995).

A. Hypertension 

At the outset, the Board finds that this claim is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, the veteran is found to have presented a claim that is 
not inherently implausible.  

The Board acknowledges the veteran's assertions that 
hypertension was incurred in or aggravated within a year of 
separating from service.  However, official records regarding 
his service to include a physical examination are silent as 
to the treatment or diagnosis of hypertension or a kidney 
condition.  Further, there is no evidence immediately post 
service to reflect that hypertension was treated within a 
year of separating from service.  See 38 C.F.R. §§ 3.307, 
3.309.  

Specifically, the official service department records reflect 
that the veteran's blood pressure was 108/66 and that his 
pulse was 80 to 110 at rest and immediately after exercise, 
respectively.  All organ systems were evaluated as normal.  

The veteran asserted in 1990 that he received medical 
treatment from Dr. Torechante in 1946.  Thereafter, in 
October 1996, the veteran reported receiving medical 
treatment from Dr. Luna and Dr. Torechante in 1945.  That 
statement reflects that these physicians are deceased.  
Therefore, for the purpose of this decision, those treatment 
records do not exist for the period immediately following 
service to establish onset or continuity of symptomatology.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).

The earliest record purporting to treat hypertension is a 
medical certificate from Dr. Santa Maria dated in July 1996.  
As noted above, that record reflects medical treatment for 
hypertension, an enlarged heart, malaria, and dysentery 
between 1946 and 1957.  In reviewing this evidence to make a 
determination of whether the claim is well-grounded, it was 
accepted as credible.  However, once a claim is well-
grounded, the Board must then assess whether the evidence in 
support of that claim is credible.  See Robinette v. Brown, 7 
Vet. App. 69.  Even if Dr. Santa Maria's statement was 
credible, the fact remains that it did not specify when the 
veteran was first shown to have hypertension.  Thus, the 
Board concludes that this evidence is not sufficient to 
establish service connection for hypertension, on a 
presumptive basis, under the provisions of 38 C.F.R. § 3.307 
and § 3.309.  

The Board takes note of a Memorandum of File regarding 
"Credibility of Evidence" which indicates that the RO 
investigated Dr. Santa Maria and concluded that his 
statements were not substantiated as his medical records were 
destroyed by fire in 1983.  The Board also points out that in 
Cruzada v. Gober, U.S. Vet. App. No. 96-1132 (Sep. 16, 1997), 
a non-precedential memorandum decision, a judge for the Court 
held that the Board's determination that Dr. Santa Maria's 
certification is not credible has a plausible basis in the 
record.  In Alcaide v. Gober, U.S. Vet. App. No. 96-1259 
(Sep. 16, 1997), a non-precedential memorandum decision, 
another judge of the Court affirmed a Board decision in which 
the Board's determined that Dr. Santa Maria's statements were 
minimally probative because they were based upon the doctor's 
memory of events occurring more than 25 years ago, and there 
was no clinical evidence to support the doctor's opinion.  

The circumstances in the Cruzada case were strikingly similar 
to those in the case at hand, wherein Dr. Santa Maria alleged 
that he had treated the veteran in question for many years 
for heart disease.  The Court, in Cruzada, noted that Dr. 
Santa Maria based his diagnosis in that case entirely on his 
recollection of events that occurred many years earlier--more 
than 40 years, without the benefit of clinical records to 
consult, and yet, in spite of that, he was able to recall 
very specific information (i.e., the exact blood pressure 
reading that he supposedly recorded when examining the 
veteran more than 40 years earlier).  The Court held that his 
purported ability to recall that level of information under 
those circumstances was beyond what could reasonably be 
expected and, therefore, was speculative and insufficient to 
serve as a basis for service connection.  The Board believes 
that this case presents similar circumstances and that a 
similar conclusion is warranted.  

Therefore, Dr. Santa Maria's statement is based on a 
recollection of events that occurred many years ago.  As Dr. 
Santa Maria cannot provide clinical records contemporaneous 
to the treatment to support a finding that the veteran 
developed hypertension coincident to service or within the 
one year presumptive period, that evidence is not competent 
evidence on the issue of service connection.  There is no 
other clinical evidence in the file which would resurrect or 
support the statements of Dr. Santa Maria

The only other evidence of record that links the veteran's 
currently diagnosed hypertension to service are the veteran's 
own statements.  The veteran as a lay witness is not 
competent to provide a medical opinion relating his present 
disability to service.  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Therefore, the preponderance of evidence shows that 
hypertension was not manifest during the veteran's period of 
service or within one year following his separation from 
service, and there is no credible evidence to establish that 
the hypertension is related to any incident of service.  
Accordingly, because the preponderance of the evidence does 
not indicate hypertension during the veteran's period of 
service, or a continuity of treatment from the time of the 
purported onset, his claim for service connection must be 
denied.  

The Board recognizes that the claim for service connection 
for hypertension is being disposed of in a manner that 
differs from that used by the RO.  The RO denied the 
veteran's claim as not well-grounded, where the Board has 
concluded that the claim is well-grounded and proceeded to 
decide the claim on the merits.  In this case, the veteran 
and his representative were provided notice of the evidence 
required for well-grounded claims to warrant the grant of 
service connection.  Therefore, based on the above, the 
veteran would not be prejudiced if the Board addresses the 
merits of his claim.  See Meyer v. Brown, 9 Vet. App. 425, 
432 (1996); Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

B. Kidney Condition

As noted previously, service connection may be granted for 
disease or disability incurred in or aggravated coincident to 
military service.  See 38 U.S.C.A. §§ 1110, 1131.  In 
accordance with the holdings in Caluza and Epps, both supra, 
a well-grounded claim for service connection requires medical 
or lay evidence in certain circumstances of incurrence in-
service and a nexus between a currently diagnosed disability 
and the veteran's military service.  

The Board acknowledges the veteran's assertions that a kidney 
condition was incurred in or aggravated within a year of 
separating from service.  However, official records regarding 
his service to include a physical examination are silent as 
to the treatment or diagnosis of a kidney condition.  As a 
matter of fact, all organ systems were evaluated as normal on 
the 1947 physical examination.  Further, there is no evidence 
immediately post service to reflect that a kidney condition 
was treated within a year of separating from service.  See 38 
C.F.R. §§ 3.307, 3.309.  The Board does observe that entries 
remote to service reflect rule out hydronephrosis and a 
history of nephrolithiasis and do not establish a nexus to 
service.  Further, the records do not reflect a currently 
diagnosed kidney condition.  

The only evidence of record that links a kidney condition to 
service are the veteran's own statements.  The veteran as a 
lay witness is not competent to provide a medical opinion 
relating a disability to service.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Because the veteran cannot meet his initial 
burden by relying on his own opinion as to medical matters 
and he has submitted no competent clinical evidence that 
tends to establish a current diagnosis of a kidney condition 
or symptoms thereof that are related to his period of 
service, the claim for service connection for a kidney 
condition is not well-grounded and must be denied.  See 
Caluza v. Brown, 7 Vet. App. 489.  


III.  Other Considerations

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claims of service connection for hypertension and a 
kidney condition, as well as to reopen his claim for 
residuals of a bullet wound to the left side of the body.  
See Graves v. Brown, 8 Vet. App. 522 (1996); Robinette, 8 
Vet. App. 69, 77-78 (1995).  

As regards the claims for service connection of a kidney 
condition and residuals of a bullet wound to the left side of 
the body, the veteran's burden to submit evidence sufficient 
to establish a well-grounded claim is the veteran's alone and 
is not relieved by the benefit of the doubt provision.  See 
38 U.S.C.A. § 5107(b); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for residuals 
of a bullet wound to the left side of the body, the appeal is 
denied.

Entitlement to service connection for hypertension is denied.


Entitlement to service connection for a kidney condition is 
denied.



		
	James R. Siegel
	Acting Member, Board of Veterans' Appeals



 

